Exhibit 10.1
EXCHANGE AGREEMENT
(Restricted Stock)
                                                   (including any other persons
or entities exchanging Debentures hereunder for whom the undersigned Holder
holds contractual and investment authority, the “Holder”) enters into this
Exchange Agreement (the “Agreement”) with Genesco Inc. (the “Company”) on April
___, 2009 whereby on the date hereof the Holder will exchange (the “Exchange”)
the Company’s 4.125% Convertible Subordinated Debentures due June 15, 2023 (the
“Debentures”) for shares of the Company’s common stock, par value $1.00 per
share (the “Common Stock”).
Article I: Exchange of the Debentures for Common Stock
          The Holder hereby agrees to exchange and deliver to the Company the
following Debentures, and in exchange therefor the Company hereby agrees to
issue to the Holder the number of shares of Common Stock described below and to
pay in cash the following accrued but unpaid interest on such Debentures:
Principal Amount of Debentures to be Exchanged:
$                                                             (the “Exchang ed
Debentures”).
Number of Shares of Common Stock to be issued in Exchange:
                                                                         shares
(the “Shares”).
Cash Payment of Accrued but Unpaid Interest on Exchanged Debentures:
$                                                            .
          The Holder shall deliver or cause to be delivered to the Company all
right, title and interest in and to the Exchanged Debentures free and clear of
any mortgage, lien, pledge, charge, security interest, encumbrance, title
retention agreement, option, equity or other adverse claim thereto, together
with any documents of conveyance or transfer that the Company may deem necessary
or desirable to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Debentures.
Article II: Representations and Warranties of the Holder
          The Holder hereby covenants, and makes the following representations
and warranties, to the Company, Lazard Frères & Co. LLC and Lazard Capital
Markets LLC, each of which is true and correct on the date hereof and shall
survive the Exchange.
          Section 2.1 Power and Authorization. The Holder is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the Exchange contemplated hereby. If the Holder that is signatory
hereto is executing this Agreement to effect the exchange of Exchanged
Debentures beneficially owned by one or more other persons or entities (who are
thus included in the definition of “Holder” hereunder), (a) such signatory
Holder has all requisite discretionary authority to enter into this Agreement on
behalf of, and bind, each other person or entity that is a beneficial owner of
Exchanged Debentures, and (b) Schedule A to this Agreement is a true, correct
and complete list of (i) the name of each person or entity delivering (as
beneficial owner) Exchanged Debentures hereunder, (ii) the principal amount of
such party’s Exchanged Debentures, and (iii) the number of shares of Common
Stock to be issued to such party in respect of its Exchanged Debentures.
          Section 2.2 Valid and Enforceable Agreement; No Violations. This
Agreement has been duly executed and delivered by the Holder and constitutes a
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, except that such enforcement may be subject
to (a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity. Consummation of the Exchange will not violate
or conflict with the Holder’s organizational documents or any agreement or
instrument to which the Holder is a party or by which the Holder or any of its
assets are bound.

 



--------------------------------------------------------------------------------



 



          Section 2.3 Title to the Debentures. The Holder is the sole legal and
beneficial owner of the Exchanged Debentures, and the Holder has good, valid and
marketable title to the Exchanged Debentures, free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto. The Holder has not, in whole or
in part, (a) assigned, transferred, hypothecated, pledged or otherwise disposed
of any of the Exchanged Debentures or its rights in the Exchanged Debentures, or
(b) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to the Exchanged Debentures.
          Section 2.4 Accredited Investor. The Holder is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).
          Section 2.5 Restricted Stock. The Holder (a) acknowledges that the
Shares have not been registered under the Securities Act or any state securities
laws and are being offered and sold in reliance upon exemptions provided in the
Securities Act and state securities laws for transactions not involving any
public offering and, therefore, cannot be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of unless they are subsequently
registered under the Securities Act and applicable state laws or unless an
exemption from such registration is available, and that evidence of the Shares
will bear a legend to such effect, and (b) is purchasing the Shares for
investment purposes only for the account of the Holder and not with any view
toward a distribution thereof or with any intention of selling, distributing or
otherwise disposing of the Shares in a manner that would violate the
registration requirements of the Securities Act. The Holder is able to bear the
economic risk of holding the Shares for an indefinite period and has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risk of its investment in the Shares. The Holder
has received all such information regarding the Exchange and the Shares as it
deems necessary to make a decision with respect to the Exchange.
          Section 2.6 No Illegal Transactions. The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that such Holder was
first contacted by either the Company, Lazard Frères & Co. LLC or Lazard Capital
Markets LLC or any other person regarding an investment in the Company. Such
Holder covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with such Holder will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the transactions contemplated by this Agreement are publicly
disclosed. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.
          Section 2.7 No Reliance. The Holder acknowledges that it is not
relying, and has not relied, upon any statement, advice (whether legal, tax,
financial, accounting or other), representation or warranty made by the Company
or any of its affiliates or representatives including, without limitation,
Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for (a) the
publicly available filings made by the Company with the Securities and Exchange
Commission under the Exchange Act and (b) the representations and warranties
made by the Company in this Agreement.
Article III: Representations and Warranties of the Company
          The Company hereby covenants, and makes the following representations
and warranties, to the Holder, Lazard Frères & Co. LLC and Lazard Capital
Markets LLC, each of which is true and correct on the date hereof and shall
survive the Exchange.

2



--------------------------------------------------------------------------------



 



          Section 3.1 Power and Authorization. The Company is duly incorporated,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the Exchange contemplated hereby.
          Section 3.2 Valid and Enforceable Agreement; No Violations. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity. Consummation of the Exchange
will not violate or conflict with the Company’s charter or bylaws or any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound.
          Section 3.3 Valid Issuance of the Common Stock. The Shares (a) are
duly authorized and, upon their issuance pursuant to the Exchange against
delivery of the Exchanged Debentures, will be validly issued, fully paid and
non-assessable, and (b) assuming the accuracy of the Holder’s representations
and warranties hereunder, will be issued in compliance with all applicable state
and federal laws concerning the issuance of the Shares and all pre-emptive,
participation, rights of first refusal and other similar rights applicable to
the Shares.
Article IV: Miscellaneous
          Section 4.1 Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
          Section 4.2 Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
          Section 4.3 Governing Law. This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
          Section 4.4 Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed as of the date first above written.

                  “HOLDER”:   “COMPANY”:    
 
                        GENESCO INC.                  
 
               
By:
      By:        
 
 
 
     
 
   
Name:
      Name:        
 
               
 
               
Title:
      Title:        
 
               

4



--------------------------------------------------------------------------------



 



SCHEDULE A
Exchanging Beneficial Owners

          Name of   Principal Amount of   Number of Shares of          
Beneficial Owner   Exchanged Debentures   Common Stock          

5